                             IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )                    No. 2:18-CR-105-RLJ-HBG
JERRY LEE CRAIG, and                              )
BRADLEY SHAWN CRAIG,                              )
                                                  )
                       Defendants.                )



                                MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. This case is before the Court on Defendant Bradley Craig’s

Motion to Continue Trial Date and Various Deadlines [Doc. 20], filed on September 26, 2018. In

this motion, the Defendant asks to continue the November 6, 2018 trial date and other deadlines

in order to give defense counsel additional time to prepare for trial. He states that the discovery is

voluminous, involves around one terabyte of data, and includes information seized during the

execution of several search warrants. He also contends that this case is complex, due to the nature

of the criminal allegations, the amount of discovery, the legal issues involved, and the number of

potential witnesses. Defendant Bradley Craig states that counsel has requested and is awaiting

Sixth Circuit approval of investigatory services. The motion relates that the Government does not

object to the continuance. Codefendant Jerry Craig filed a notice [Doc. 20], stating that he also

does not object to the requested continuance.

               The undersigned conducted a telephone conference on the motion on October 3,

                                                  1
2018.   Assistant United States Attorney Nancy Stallard Harr participated on behalf of the

Government. Assistant Federal Defender Nikki C. Pierce represented Defendant Jerry Craig.

Attorney David L. Leonard represented Defendant Bradley Craig. The parties confirmed their

positions, as stated in the motion and notice. Both Mr. Leonard and AUSA Harr said that they

expect this case to go to trial. Ms. Pierce and Mr. Leonard stated that their clients are waiving

their speedy trial rights in relation to the requested continuance. The parties agreed on a new trial

date of April 9, 2019.

               The Court finds the motion to continue the trial and other deadlines to be unopposed

and well-taken. The Court also finds that the ends of justice served by granting a continuance

outweigh the interest of the Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

The sixteen-page Indictment [Doc. 1] charges the Defendants with forty-eight counts: One count

of transporting stolen goods in interstate commerce, sixteen counts of altering or removing vehicle

identification numbers, twenty counts of sale or receipt of stolen vehicles, nine counts of being a

felon in possession of firearms or ammunition, one count of possession of a stolen firearm, and

one count of trafficking in counterfeit goods (operating a chop shop). These crimes are alleged to

have occurred in April 2017 in Tennessee and Virginia. Mr. Leonard states and AUSA Harr

confirms that the discovery in this case is voluminous, comprising one terabyte of data and

involving items seized in the execution of search warrants.

               The Court finds that defense counsel need time to review the voluminous discovery,

to consult with their clients, to investigate the case, to locate and interview witnesses, and to

research and prepare pretrial motions. Once any pretrial motions are litigated, counsel will need

time to prepare the case for trial. Given the nature and amount of discovery in this case, the Court

finds that counsel cannot be prepared for trial on November 6 or in less than six months. Thus,



                                                 2
without a continuance, defense counsel would not have the reasonable time necessary to prepare

for trial despite their use of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

               Accordingly, the Motion to Continue the Trial and Various Deadlines [Doc. 20] is

GRANTED. The trial is reset to April 9, 2019. The Court finds that all the time between the filing

of Defendant Bradley Craig’s motion on September 26, 2018, and the new trial date of April 9,

2019, is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18

U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this case, the Court

extends the deadline for filing pretrial motions to January 3, 2019. Responses to motions are due

on or before January 17, 2019. The parties are to appear before the undersigned for a motion

hearing on all pending pretrial motions on January 24, 2019, at 9:30 a.m. A final pretrial

conference is set for March 12, 2019, at 10:00 a.m. This date is also the deadline for the

Defendants to provide reciprocal discovery. The deadline for concluding plea negotiations is

extended to April 2, 2019. The Court instructs the parties that all motions in limine must be filed

no later than March 11, 2019. Special requests for jury instructions shall be submitted to the

District Judge no later than March 15, 2019, and shall be supported by citations to authority

pursuant to Local Rule 7.4.

               The Court ORDERS as follows:

          (1) Defendant Bradley Craig’s Motion to Continue Trial Date and
              Various Deadlines [Doc. 20] is GRANTED;

          (2) The trial of this matter is reset to commence on April 9, 2019, at
              9:00 a.m., before the Honorable R. Leon Jordan, United States
              District Judge;

          (3) All time between the filing of the motion on September 26, 2018,
              and the new trial date of April 9, 2019, is fully excludable time
              under the Speedy Trial Act for the reasons set forth herein;

          (4) The deadline for filing pretrial motions is extended to January 3,

                                                 3
     2019;

(5) Responses to motions are due on or before January 17, 2019;

(6) The parties are to appear before the undersigned for a motion
    hearing on all pending pretrial motions on January 24, 2019, at
    9:30 a.m.;

(7) The Court set a final pretrial conference for March 12, 2019, at
    10:00 a.m. March 12, 2019, is also the deadline for providing
    reciprocal discovery;

(8) Motions in limine must be filed no later than March 11, 2019; and

(9) Special requests for jury instructions with appropriate citations shall
    be submitted to the District Judge by March 15, 2019.

     IT IS SO ORDERED.

                                    ENTER:


                                    United States Magistrate Judge




                                       4
